Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 7/13/2021.
2. 	Claims 1, 3, 5-13 and 15-20 are pending in the case. 
3.	Claims 2, 4, 14 and 21 are cancelled. 
4.	Claims 1, 3, and 13 are independent claims. 



Allowable Subject Matter
Claims 1, 3, 5-13 and 15-20 are allowed.


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Andri and Jason Creasman on 10/14/2021.
The application has been amended as follows: 
3.	(Currently amended) A method performed by a computing system, the method comprising: 
 a command to initiate audio presentation of electronic communications for a recipient; and
	responsive to the command, outputting an audio presentation of a plurality of conversation threads according to a presentation order, wherein each conversation thread of the plurality of conversation threads includes two or more unreviewed electronic communications for the recipient that are reply-linked to each other,
	the audio presentation including the two or more unreviewed electronic communications of each conversation thread in a chronological-sequential order beginning with an oldest unreviewed electronic communication and continuing to a most recent unreviewed electronic communication of the conversation thread before another of the plurality of conversation threads that includes an unreviewed electronic communication that is interspersed in time between the oldest unreviewed electronic communication and the most recent unreviewed electronic communication of the conversation thread;
wherein the presentation order is a reverse chronological-sequential order based on a most recent unreviewed electronic communication of each conversation thread of the plurality of conversation threads such that: 
a first conversation thread having a first most recent unreviewed electronic communication is presented before a second conversation thread having a second most recent unreviewed electronic communication that is older than the first most recent unreviewed electronic communication of the plurality of conversation threads. 

4.	(Canceled) 


	receiving a second command to perform an action with respect to a conversation thread of the plurality of conversation threads; and
	responsive to the second command, applying the action to each electronic communication 


13.	(Currently amended) A computing system, comprising: 
	an audio output interface to output audio via one or more audio speakers; 
	a logic subsystem; and
	a storage subsystem having instructions stored thereon executable by the logic subsystem to: 
		receive a command to initiate audio presentation of electronic communications for a recipient; and
		responsive to the command, output, via the audio interface, an audio presentation of a plurality of conversation threads according to a presentation order, wherein each conversation thread of the plurality of conversation threads includes two or more unreviewed electronic communications for the recipient that are reply-linked to each other,
		the audio presentation including the two or more unreviewed electronic communications of each conversation thread in a chronological-sequential order beginning with an oldest unreviewed electronic communication and continuing to a most recent unreviewed electronic communication of the conversation thread before another of the plurality of conversation threads that includes an unreviewed electronic communication that is interspersed in ;
wherein the presentation order is a reverse chronological-sequential order based on a most recent unreviewed electronic communication of each conversation thread of the plurality of conversation threads such that: 
a first conversation thread having a first most recent unreviewed electronic communication is presented before a second conversation thread having a second most recent unreviewed electronic communication that is older than the first most recent unreviewed electronic communication of the plurality of conversation threads. 

14.	(Canceled) 


16.	(Currently amended) The computing system of claim 13, wherein the instructions are further executable by the logic subsystem to: 
	receive a second command to perform an action with respect to a conversation thread of the plurality of conversation threads; and
	responsive to the second command, apply the action to each electronic communication 


21.	(Canceled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Prior Art fails to teach, suggest, or render obvious in response to an audio command, audio output a plurality of conversation threads in a particular order as recited in the independent claims 1, 3 and 13.

In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 1, 3, 5-13 and 15-20, in combination with the other elements recited.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145